 1 McGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                        Case No. 1:19-mj-42-SAB
11                           Plaintiff,
                                                      MOTION AND ORDER FOR DISMISSAL
12   v.
13   SANDRA SCHMID,
14                           Defendant.
15

16

17          The United States of America, by and through McGregor W. Scott, United States Attorney, and

18 Jeffrey A. Spivak, Assistant United States Attorney, has reviewed the pretrial motions filed by

19 Defendant Sandra Schmid on September 30, 2019, and the Court’s Order entered today regarding the
20 government’s failure to file a response by the deadline of October 10, 2019.

21          ///

22          ///

23          ///

24          ///

25          ///

26          ///

27          ///

28          ///
                                                       1
29

30
 1 After reviewing the defendant’s motions, researching the facts of this case and applicable legal

 2 standards, and consulting with the supervisor of the misdemeanor unit, the United States has determined

 3 to move to dismiss this case in the interest of justice. Thus, pursuant to Rule 48(a) of the Federal Rules

 4 of Criminal Procedure, the United States moves to dismiss this case in the interest of justice.

 5
     DATED: October 11, 2019                             Respectfully submitted,
 6
                                                         McGREGOR W. SCOTT
 7                                                       United States Attorney
 8                                                By:    /s/ Jeffrey A. Spivak __
                                                         JEFFREY A. SPIVAK
 9                                                       Assistant U.S. Attorney
10
                                                   ORDER
11

12          IT IS HEREBY ORDERED that this case is dismissed in the interest of justice.
13
     IT IS SO ORDERED.
14

15 Dated:      October 11, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         2
29

30
